Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 1 of 35

                 2019-38763 / Court: 164




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 2 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 3 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 4 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 5 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 6 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 7 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 8 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 9 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 10 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 11 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 12 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 13 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 14 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 15 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 16 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 17 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 18 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 19 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 20 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 21 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 22 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 23 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 24 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 25 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 26 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 27 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 28 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 29 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 30 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 31 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 32 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 33 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 34 of 35




                              EXHIBIT C
Case 4:19-cv-02572 Document 1-3 Filed on 07/17/19 in TXSD Page 35 of 35




                              EXHIBIT C
